255 So.2d 62 (1971)
260 La. 27
STATE of Louisiana
v.
Eddie J. BURKHALTER and Mancel Clayton.
No. 51663.
Supreme Court of Louisiana.
November 23, 1971.
William E. Woodward, Clinton, for defendants-appellants.
Jack P. F. Gremillion, Atty. Gen., Harry H. Howard, Asst. Atty. Gen., Richard H. Kilbourne, Dist. Atty., Fred C. Jackson, Asst. Dist. Atty., for plaintiff-appellee.
BARHAM, Justice.
Eddie J. Burkhalter and Mancel Clayton were jointly tried for murder (R.S. 14:30), and both were convicted. Clayton was sentenced to life imprisonment, and Burkhalter to death. Burkhalter has appealed his conviction and sentence.
Burkhalter filed a motion for a bill of particulars, containing 11 requests for information. The State answered eight of these, but refused to answer the other three. The trial judge declined to require the State to furnish these answers, and to that ruling the defendant reserved the only bill of exception which is before us.
The information requested and not supplied was: Whether the State had in its possession any written or oral statements made by other persons; whether these were any witnesses to the crime with which the defendant was charged; and the names and addresses of those persons testifying before the grand jury which indicted the defendant for this crime. All these requests seek pre-trial discovery, and it is now well settled that full pre-trial discovery of the State's evidence is unavailable *63 under our criminal procedure. State v. Davis, 259 La. 35, 249 So.2d 193 (1971); State v. Coney, 258 La. 369, 246 So.2d 793 (1971), and cases cited.[*]
There is no merit in this bill of exception, and there are no errors discoverable on inspection of the pleadings and proceedings.
The conviction and sentence of Eddie J. Burkhalter are affirmed.
NOTES
[*]  See State v. Shilow, this day decided, 260 La. 23, 255 So.2d 60.